UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-4584


In re: JUAN SANCHEZ HYMAN, a/k/a John Boy,

                       Petitioner.



                             No. 15-2437


In re: JUAN SANCHEZ HYMAN, a/k/a John Boy,

                      Petitioner.




                  On Petitions for Writ of Mandamus
             (Nos. 5:13-cr-00312-H-1; 5:13-cr-00312-H-1)


Submitted:    January 19, 2016             Decided:   February 17, 2016


Before MOTZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petitions denied by unpublished per curiam opinion.


Juan Sanchez Hyman, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       In     these    consolidated         proceedings,        Juan    Sanchez     Hyman

petitions for writs of mandamus seeking an order directing the

district court to rule on his motion for a speedy trial.                                 We

conclude that Hyman is not entitled to the requested relief.

       “Mandamus      is     a    drastic      remedy     to    be    invoked   only     in

extraordinary situations.”               United States v. Moussaoui, 333 F.3d
509, 516 (4th Cir. 2003) (internal quotation marks omitted).

The Supreme Court has specified two conditions “that must be

satisfied as a predicate to mandamus jurisdiction”: (1) “‘the

party seeking issuance of the writ must have no other adequate

means to attain the relief he desires,’” id. at 517 (quoting

Kerr v. U.S. Dist. Ct., 426 U.S. 394, 403 (1976)), and (2) “‘his

right       to     issuance       of     the       writ   [must       be]   clear       and

indisputable,’” id. (quoting Bankers Life & Cas. Co. v. Holland,

346 U.S. 379, 384 (1953)).

       We have reviewed the record and find that Hyman has not

made    the      requisite    showing.         His    speedy    trial    claims,    under

either the Sixth Amendment or the Speedy Trial Act, 18 U.S.C.

§§ 3161-3174 (2012), do not demonstrate a clear and indisputable

right    to      relief.         Accordingly,        although    we    grant    leave    to

proceed in forma pauperis in No. 15-2437, we deny the petitions

for writs of mandamus.                 We dispense with oral argument because

the facts and legal contentions are adequately presented in the

                                               2
materials   before   this   court   and   argument   would   not   aid   the

decisional process.


                                                        PETITIONS DENIED




                                    3